                                            Case 3:20-cv-07113-JSC Document 26 Filed 03/26/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       TAMIRE EDWARDS,                                   Case No. 20-cv-07113-JSC
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE: MOTION TO AMEND
                                                 v.                                          THE COMPLAINT
                                   9

                                  10       BAY AREA RAPID TRANSIT (BART),                    Re: Dkt. No. 24
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Tamire Edwards filed this civil rights excessive force action against Bay Area

                                  14   Rapid Transit (BART). Plaintiff’s motion to amend the complaint to add additional facts, name

                                  15   doe defendants, and omit claims is now pending before the Court.1 (Dkt. No. 24.) BART has

                                  16   filed a statement of non-opposition to the motion to amend. (Dkt. No. 25.) After carefully

                                  17   considering Plaintiff’s brief and the relevant legal authority, the Court concludes that oral

                                  18   argument is unnecessary, see Civ. L.R. 7-1(b), VACATES the April 1, 2021 hearing, and

                                  19   GRANTS the unopposed motion to amend.

                                  20                                              DISCUSSION

                                  21          Federal Rule of Civil Procedure 15(a)(2) states that a party may amend a pleading before

                                  22   trial “with the opposing party's written consent or the court's leave” and that the “court should

                                  23   freely give leave when justice so requires.” Though Rule 15(a) is “very liberal ... a district court

                                  24   need not grant leave to amend where the amendment: (1) prejudices the opposing party; (2) is

                                  25   sought in bad faith; (3) produces an undue delay in litigation; or (4) is futile.” AmerisourceBergen

                                  26   Corp. v. Dialysist West, Inc., 465 F.3d 946, 951 (9th Cir. 2006). Undue delay cannot alone justify

                                  27
                                       1
                                  28    All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 4, 11.)
                                           Case 3:20-cv-07113-JSC Document 26 Filed 03/26/21 Page 2 of 3




                                   1   the denial of a motion to amend. Owens v. Kaiser Foundation Health Plan, Inc., 244 F.3d 708,

                                   2   712–13 (9th Cir. 2001). The most important factor is prejudice to the opposing party. Zenith Radio

                                   3   Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 330–31 (1971). A “determination should be

                                   4   performed with all inferences in favor of granting the motion.” Griggs v. Pace Am. Group, Inc.,

                                   5   170 F.3d 877, 880 (9th Cir. 1999).

                                   6          Here, Plaintiff seeks leave to amend the complaint to name BART Police Sergeant Spears

                                   7   and BART Police Officer Yip as Defendants, to add additional factual allegations, and to omit his

                                   8   claims for false arrest and false imprisonment. (Compare Dkt. No. 24-1 with Dkt. No. 1.) Plaintiff

                                   9   contends that amendment is necessary because “Plaintiff has learned that certain facts need to be

                                  10   corrected in the operative complaint to make a clear record of the events that had actually

                                  11   transpired and certain claims need to be discarded.” (Dkt. No. 24 at 2.2)

                                  12          The Court agrees that leave to amend is proper here. First, there is no evidence of material
Northern District of California
 United States District Court




                                  13   prejudice to BART. See Owens, 244 F.3d at 712 (finding appellants suffered no prejudice when

                                  14   appellee amended its answer because there was no delay in proceedings or required additional

                                  15   discovery). This case is in its early stages and fact discovery does not close until January 14,

                                  16   2022—10 months from now.

                                  17          Second, there is no evidence of bad faith. See Owens, 244 F.3d at 712 (finding no evidence

                                  18   of bad faith because Appellee offered “substantial competent evidence” as to why it delayed in

                                  19   filing a motion to amend). Plaintiff has moved to amend to clarify the facts, substitute doe

                                  20   defendants, and dismiss non-viable claims.

                                  21          Third, there is no evidence of undue delay. Plaintiff has moved for leave to amend before

                                  22   the deadline to do so and after early discovery clarified the events at issue. See Owens, 244 F.3d

                                  23   at 712–13 (finding no unreasonable delay because appellee moved to amend as soon as it became

                                  24   aware of an applicable defense).

                                  25          Finally, “a proposed amendment is futile only if no set of facts can be proved under the

                                  26   amendment to the pleadings that would constitute a valid and sufficient claim or defense.”

                                  27

                                  28
                                       2
                                        Record Citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the document.
                                                                                        2
                                          Case 3:20-cv-07113-JSC Document 26 Filed 03/26/21 Page 3 of 3




                                   1   Sweaney v. Ada County, 119 F.3d 1385, 1393 (9th Cir. 1997) (internal quotations omitted). Here,

                                   2   there is nothing to suggest that amendment of Plaintiff’s complaint to clarify these facts or add

                                   3   these defendants would be futile.

                                   4           Accordingly, the balance of factors supports granting Plaintiff leave to amend under Rule

                                   5   15(a)(2).

                                   6                                             CONCLUSION

                                   7           For the reasons stated above, Plaintiff’s unopposed motion to amend the complaint is

                                   8   GRANTED. (Dkt. No. 24.) Plaintiff shall file the proposed amended complaint within 3 business

                                   9   days.

                                  10           This Order disposes of Docket No. 24.

                                  11           IT IS SO ORDERED.

                                  12   Dated: March 26, 2021
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                    JACQUELINE SCOTT CORLEY
                                  15                                                                United States Magistrate Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
